Opinion issued June 13, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00410-CR
____________

EX PARTE BENITO MARTINEZ, Appellant




On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 906198



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.

PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia. 
Do not publish.  Tex. R. App. P. 47.